Citation Nr: 1129800	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for a low back condition, including spinal stenosis and degenerative disc disease.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims.  The RO in Montgomery, Alabama, currently has jurisdiction of the claims.  

The claims were remanded by the Board in January 2010 for additional development and to address due process concerns.  As will be discussed in greater detail below, the actions directed by the Board have been accomplished and the matters returned for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has any current residuals of a nose injury.

2.  The preponderance of the evidence is against a finding that the Veteran's low back condition is etiologically related to active service.

3.  The preponderance of the evidence is against a finding that the Veteran's left knee condition is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a nose injury have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for low back condition, including spinal stenosis and degenerative disc disease, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for residuals of a nose injury and conditions of the left knee and low back.  He asserts that his nose, left knee and back were injured in 1961 when a 300-pound pair of deck plates fell on him from the second deck of the U.S.S. Bennington.   The Veteran contends that the whole left side of his body was affected, that he was treated immediately and put in a cast from the waist down, and that the incident left residuals that are chronic up to today.  He asserts that he underwent surgery on his nasal cavity in 1969 to correct the trauma, straighten his nose, and drill drainage windows in his sinuses; that he underwent corrective surgery on his left knee in 1979; and that he underwent spinal decompression surgery in 2003.  See May 2006 VA Form 21-4138; March 2007 statement in support of claim; notice of disagreement (NOD) received September 2007; July 2008 VA Form 9 (with statement).  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his nose.  They do reveal that he received treatment for his back in service, but this was related to a pilonidal cyst.  More specifically, he was seen in December 1960 with complaint of soreness at the base of his spine for two days, at which time a small pilonidal sinus was noted.  Several long hairs were pulled out of the sinus at that time and minimal inflammation was reported.  See sick call treatment record.  The cyst was again noted on visits in July 1961 and August 1961 until it was eventually removed in September 1961.  See sick call treatment record; health record; clinical record consultation sheet.  None of these records refer to any back problems following the incident alleged by the Veteran to have occurred in 1961.  

The Veteran's service treatment records also reveal that his left knee was treated on several occasions during service.  He was seen on February 14, 1962 and February 19, 1962 with a sore knee.  The latter entry indicates that the Veteran had an unstable medial collateral ligament on the left as a result of trauma that had occurred approximately eight months prior; an Ace bandage was prescribed for reinforcement.  The Board notes at this juncture that eight months prior to February 1962 would be June 1961.  The Veteran was subsequently seen on two more occasions in February 1962.  On the 21st he was seen with a sore knee and increased symptoms, after which a walking cast was applied.  On the 26th a sore left knee was again noted and the Veteran was advised to elevate and to keep the cast on.  A March 5, 1962 entry indicates that the Veteran was to continue the treatment for seven days and to remove the cast in seven days.  A March 22, 1962 record indicates that the Veteran twisted his knee and had some swelling.  An Ace bandage was prescribed for a few days.  The Veteran was also seen in April 1963 with pain in the left knee, though no other notation was made at that time.  See sick call treatment records.  

At the time of the Veteran's separation from service, clinical evaluation of his nose, lower extremities and spine was normal and there were no findings made in relation to his nose, left knee or back.  See September 1963 report of medical examination.  

The post-service medical evidence of record reveals that the Veteran has received both VA and private treatment related to his nose, left knee and back.  

In regards to the Veteran's back, a May 1998 record from Bessemer Carraway Medical Center (now UAB Medical West) contains x-ray findings of the Veteran's lumbosacral spine, namely mild disc space narrowing at L5-S1; anterior and lateral osteophyte formation at multiple levels; no spondylolysis or spondylolisthesis; intact pedicles; well-maintained sacroiliac joints; and very mild straightening of the normal lumbar lordosis.  The impression was mild straightening of normal lumbar lordosis with small osteophytes formation.  The Veteran thereafter underwent nerve conduction studies (NCS) and an electromyography (EMG) due to complaints of left leg and back pain; essentially normal nerve conduction studies of the left lower extremity, very mild focal slowing in the left peroneal nerve at the level of the fibular head (which may or may not represent a clinically significant entrapment syndrome), and electrophysiological evidence indicative of a left L5 radiculopathy were noted.  See May 1998 neuroscience study.  

The Veteran underwent a lumbosacral spine x-ray in February 2000 due to a history of pain for many years without injury.  The findings included five lumbar type vertebral bodies; mild degenerative change at L5-S1 with mild disc space narrowing and hypertrophic change of the facet joints; some mild paraspinous ligament ossification (usually an incidental finding of no significance); satisfactory alignment; and no acute finding.  See imaging report.  The Veteran subsequently participated in physical therapy.  See March 2000 PT reassessment note.  At the time of his discharge from physical therapy, the Veteran indicated that he had had back pain for several years and was not sure how he hurt it but remembered stepping out of a motor home and jumping off the step one day, after which he had pain.  He noted that this injury occurred in 1997 and that he was seen in an emergency room in Kentucky.  Id.  

The Veteran underwent surgery, namely an L3-5 laminectomy and bilateral medial facetectomy and recessed decompression from L3-L5, in April 2003 due to lumbar stenosis at L3-4 and 4-5 with neurogenic claudication.  See operation report.  

Medical records dated after the surgery include a June 2006 magnetic resonance imaging (MRI), which contained an impression of residual disc bulge and facet degeneration resulting in moderate asymmetric central canal stenosis at L3-L4; moderate bilateral foraminal narrowing; and moderate bilateral L4-5 and left L5-S1 neural foramen stenosis.  There was no significant canal narrowing identified at the L4-5 level.  The treating physician recommended conservative treatment with physical therapy.  See addendum report.  

The following month, the Veteran reported that his constant lower back pain had been better recently.  He was assessed with spinal stenosis and was to start physical therapy.  See July 2006 addendum.  Physical therapy was subsequently initiated later that month.  See July 2006 PT assessment note.  In October 2006, the Veteran presented with low back pain for several months that increased with standing and decreased with sitting.  It was noted that physical therapy and non-steroidal anti-inflammatory drugs (NSAIDS) had helped but that the Veteran presented for consideration of further surgery.  After reviewing the Veteran's MRI, the examiner indicated that due to the substantial amount of scarring and arthropathy, and the Veteran's ongoing medical issues, it would be unlikely that surgical decompression would benefit him.  The Veteran was discharged.  See neurosurgery clinic consult.  

A June 2009 x-ray of the Veteran's lumbosacral spine contained an impression of multi-level degenerative discogenic disease and facet arthropathy of the thoracolumbar spine; mild grade 1 L3 on L4 retrolisthesis; arthroscopic calcification of the abdominal aorta, iliac arteries, splenic artery; and findings in keeping with prior laminectomy at the L4 and L5 levels.  See imaging report.  A September 2009 MRI of the Veteran's lumbar spine contained an impression of broad-based, L3-L4 degenerative disc bulge and superimposed left lateral recess/foraminal disc extrusion, resulting in moderate left and moderate-severe right foraminal stenosis with exiting neural encroachment, worse on the right; L4-L5 broad-based disc bulge and facet arthropathy, resulting in severe right and moderate left foraminal stenosis with exiting right L4 neural impingement and bilateral L5 neural encroachment; bilateral L5-S1 degenerative facet arthropathy and broad-based disc bulge, resulting in moderate right foraminal stenosis with exiting right L5 neural impingement; and no lumbar compression fracture or suspicious, abnormal enhancement identified.  See record from UAB Medical West.  

The Veteran underwent physical therapy for low back pain between September and October 2009.  See PT assessment note.  He indicated in October 2009, however, that physical therapy had not helped him.  See rehab consult note.  The Veteran thereafter underwent injection therapy for his back between September and December 2009.  See e.g., PT assessment note.  A December 2009 lumbar spine x-ray revealed retrolisthesis of L3 with respect to L4 in extension and flexion, but this was not seen in the neutral position; otherwise, no lumbar spondylolisthesis was seen.  See record from UAB Medical West.  

In regards to the Veteran's left knee, private treatment records reveal that he was admitted electively to Bessemer Carraway Medical Center in August 1981 for excision of the left medial meniscus.  The Veteran reported a long history of left knee pain without definite injury that he could remember.  After physical examination, the impression was torn left medial meniscus.  The Veteran was discharged with a diagnosis of hypermobile left medial meniscus torn at the anterior horn.  See records from Bessemer Carraway Medical Center. 

The Veteran reported having left knee pain during emergency room treatment following a motor vehicle accident in February 1997.  An x-ray taken at that time revealed minimal patellar spurring but was otherwise within normal limits.  Id.  A March 2002 VA kinesiotherapy assessment note indicates that the Veteran reported a history of left knee surgery while in the Navy over 30 years ago.  

The Veteran underwent a VA compensation and pension (C&P) joints examination in August 2010, at which time his claims folder and medical records were reviewed.  The Veteran reported that he had a left knee disorder with onset in 1961.  He indicated that he had injured his left knee while at sea when metal plates slammed a hatch cover onto his left leg.  The Veteran reported that he was initially treated with aspiration and a leg cast and then had about three months of treatment for this and several other injuries suffered in the incident.  At the time of the examination, the Veteran reported nagging pain and a feeling of being swollen without obvious swelling, aching, and a grinding sensation he attributed to a surgery in 1980 or 1981 to "clean out" his left knee.  Following physical examination and review of an August 2010 x-ray, the Veteran was diagnosed with degenerative arthrosis of the left knee.  

The VA examiner noted that service treatment records record multiple visits to sick call with complaints of sore left knee in 1962 and 1963, but he could not find records of the initial injury other than that provided by the Veteran in statements in his claims folder.  The examiner also noted the absence of any complaint of a left knee disorder, as well as the absence of any notation related to a left knee disorder, at the time of the Veteran's 1963 separation examination.  It was the examiner's opinion that the Veteran's current left knee disorder is less likely as not caused by or a result of an injury in service.  The examiner indicated that the records of the claimed injury were not present in the claims file and evidence was in anecdotal form from the patient.  The examiner further reported that the degenerative changes found on examination are said to be mild at the right knee and moderate at the left knee and both areas of degeneration are in the same area of the knees (medial femorotibial, patellofemoral aspects), indicating that the knee disorder seen is more likely to be the result of usual aging changes bilaterally.  

In regards to the Veteran's nose, an August 2009 CT scan was performed of his head due to a history of fall injury to the head with facial trauma.  It revealed, in pertinent part, that the Veteran's sinuses and mastoids were clear.  See record from UAB Medical West.  A September 2009 record from the VA Medical Center (VAMC) in Tuscaloosa indicates that the Veteran fell after tripping on some wire three weeks prior and lacerated his nose.  

The evidence of record does not support any of the Veteran's claims for service connection.  As an initial matter, although the Veteran is competent to report an in-service injury, see Layno, 6 Vet. App. at 470 (1994), the Board finds that his statements regarding the injury that allegedly occurred are not credible.  More specifically, the Board points out that none of the Veteran's service treatment records, including sick bay records dated from January 1961 to July 1963, indicate that he suffered such an injury.  In addition to the foregoing, although there are several service records related to treatment for the Veteran's back, these were made in relation to findings of a pilonidal cyst rather than any trauma to his back; service records related to complaints involving the Veteran's left knee make reference to a trauma that occurred in approximately June 1961 but provide no specifics, and the Veteran did not report the incident that he alleges led to his left knee problems at the time his left knee was examined during service; and, as noted above, the service treatment records are devoid of reference to complaint of, or treatment for, any problems with the Veteran's nose.  The Board also notes at this juncture that the Veteran's March 2002 report of a history of left knee surgery while in service is also not credible as such a surgery is not recorded in the service treatment records.  See VA kinesiotherapy assessment note.  

The Veteran's credibility is further diminished by the fact that he has provided an inconsistent history of the 1961 accident and his treatment immediately thereafter.  More specifically, at the time he filed his claim in May 2006, the Veteran reported that two 300 pound deck plates fell on him, crushing him and pinning him to the floor, and that immediately after the accident, he was placed in a cast from the waist down.  In a March 2007 statement, however, the Veteran reported that two deck plates fell on him, hitting his back, pinning him to the wall, causing his face to strike the wall, and causing the hatch door to hit his left leg.  In that same statement, the Veteran also reported that he was immediately taken to sick bay, where his nose and face were stitched up and his left leg was placed in a cast even though there were no broken bones.  In a subsequent statement dated July 2008, the Veteran reported that two deck plates fell from the second deck while he was crawling out of the scuttle hatch, closing the hatch on his back and left leg and driving his face into a bulkhead.  In the July 2008 statement, the Veteran also reported that he had been rendered unconscious from the accident and was transported to sick bay for several days.  Lastly, at the time of the August 2010 VA examination, the Veteran reported that he had injured his left knee while at sea when metal plates slammed a hatch cover onto his left leg; he indicated that he was initially treated with aspiration and a leg cast and then had about three months of treatment for this and several other injuries suffered in the incident.  

In addition to the fact that the Veteran has made inconsistent assertions regarding the alleged in-service injury since he filed his claim for VA benefits, the Board also notes that none of the post-service private or VA medical evidence of record contains any reference to an in-service injury when the Veteran was treated in relation to his back, left knee or nose.  Rather, in regards to his back, the Veteran indicated that he had pain for many years without injury at the time of a February 2000 lumbosacral spine x-ray; a March 2000 PT reassessment note reveals that he reported back pain for several years but was not sure how he hurt it, though he remembered stepping out of a motor home and jumping off the step one day in 1997, resulting in pain and necessitating emergency room treatment in Kentucky; and in June 2002, the Veteran reported being in Kentucky in 1998 and waking up with low back pain, though he could not remember injuring his back.  See Disability Determination Examination from Bessemer Carraway Medical Center.  In regards to his left knee, the Veteran denied a definite injury to his left knee in two separate August 1981 records from Bessemer Carraway Medical Center, and in a May 1998 record, he reported a history of left knee surgery in 1980 and asserted that he believed he had injured it, but did not indicate that it was injured in service.  See record from Dr. W.M.W.  Lastly, the only records related to treatment for the Veteran's nose indicate that he suffered a laceration when he tripped on a wire in approximately August 2009 and make no mention of any in-service injury.  See August 2009 CT scan from UAB Medical West; September 2009 record from the Tuscaloosa VAMC.  

Based on the foregoing, which shows inconsistencies in the Veteran's testimony regarding the incident that allegedly occurred during service and resulted in injuries to his back, nose and left knee, the Board finds that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  In addition, the Veteran's contentions regarding an in-service incident that injured his back, left knee and nose are outweighed by the medical evidence of record dated prior to when he filed his claim for VA benefits.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

As the Board has found that the Veteran's allegations of an in-service injury are not credible, he does not have one of the elements necessary to establish a claim for service connection, namely evidence of in-service incurrence of an injury to his back, nose and left knee.  

The Veteran has reported having continuity of symptomatology involving his back, nose and left knee since service.  However, the Board also finds that he is also not credible in this regard.  More specifically, and as noted above, clinical evaluation of his nose, lower extremities and spine was normal at the time of his separation from service and there were no findings made in relation to his nose, left knee or back.  See September 1963 report of medical examination.  In addition, the earliest records of treatment are dated August 1981 in relation to his left knee, May 1998 in relation to his back, and August 2009 in relation to his nose.  See records from Bessemer Carraway Medical Center and UAB Medical Center.  The lack of any documented treatment for a left knee condition, a back condition, and/or residuals of a nose injury in the approximately 18, 35 and 46 years, respectively, since the purported in-service injury preponderates against a finding that he has had such conditions since service.  The contemporaneous medical evidence again outweighs the Veteran's contentions of having continuity of symptomatology since his 1963 discharge from service.  See Curry, 7 Vet. App. at 68 (1994).

As the Board has found that the Veteran's allegations of continuity of symptomatology are not credible, he does not have another of the elements necessary to establish a claim for service connection, namely evidence of a nexus between the claimed in-service injury and any present disability involving his back, left knee and/or nose.  Additionally, the August 2010 VA examiner provided an opinion against the claim by finding that the Veteran's current left knee disorder is less likely as not caused by or a result of an injury in service.  While the Board acknowledges that part of the rationale employed by the examiner in support of his opinion included a statement that records of the claimed injury were not present in the claims file and evidence was in anecdotal form from the Veteran, there is no prejudice to the Veteran as the Board has determined that his assertions regarding the alleged in-service injury are not credible.  In addition, the examiner also based his opinion on the fact that degenerative changes were found on both knees during the examination and that since the area of degeneration is in the same area of the knees (medial femorotibial, patellofemoral aspects), this indicates that the knee disorder seen is more likely to be the result of usual aging changes bilaterally.  

Lastly, the Board notes that the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  In this case, although there is evidence that the Veteran has current disabilities involving his back and left knee, the record is devoid of evidence indicating that the Veteran has a current disability involving his nose.  In the absence of such evidence, the Veteran is also lacking the third element required to substantiate this claim for service connection, namely evidence of a current nose disability.  

For the foregoing reasons, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the July 2007 rating decision that is the subject of the appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See March 2007 letter.  This letter also provided him with notice of the appropriate disability rating and effective date of any grant of service connection.  Accordingly, the duty to notify has been fulfilled as to these claims.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records, to include records from the Social Security Administration (SSA), have been associated with the claims folder.  The Veteran was also afforded an appropriate VA examination in connection with his claim for service connection for a left knee condition.  The Board acknowledges that examinations related to the Veteran's claims for service connection for residuals of a nose injury and a low back condition were not conducted, but finds that such examinations are not warranted because the Veteran's statements concerning an in-service injury to his back and nose, as well as his statements concerning continuity of symptomatology involving his back and nose following his discharge from service, are not credible.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to the foregoing, and as noted above, the Board remanded the claims in January 2010 for additional development and to address due process concerns.  More specifically, the Board instructed the RO/AMC to request the Veteran to identify any private medical care providers that had treated his left knee and low back since September 1963 (with a notation that the Board was specifically interested in information regarding a spinal laminectomy and facetectomy and a 1980 left knee surgery); to make arrangements to obtain the Veteran's complete private treatment records from Dr. J.M. Dabbs (with a notation that the Board was particularly interested in records from a 1969 nasal cavity surgery); to obtain the Veteran's treatment records from the Tuscaloosa VAMC dated from October 2006 forward; to make arrangements to obtain the Veteran's records from the SSA; and to schedule the Veteran for a left knee VA examination.  

Review of the claims folder indicates that the first two remand instructions were adhered to when the RO/AMC sent a letter to the Veteran in March 2010 requesting that information.  The Board notes at this juncture that the Veteran did not provide any information related to any treatment he received for his low back since September 1963, or the requisite authorization for the release of any such records; that he provided a VA Form 21-4142 in March 2010 indicating that the present location of the doctor who had treated his left knee in August 1981 was unknown, but that he was providing two records from Bessemer Carraway Medical Center/UAB Medical West related to his left knee; and that records related to his spinal laminectomy and facetectomy were obtained when additional VA treatment records were associated with the claims folder because this procedure took place at a VA facility.  The Board also notes that the Veteran did not provide the requisite authorization for the release of any records from Dr. J.M. Dabbs, to include any related to a 1969 nasal cavity surgery.  In regards to the remaining remand instructions, the Veteran's VA and SSA records were obtained as instructed and the Veteran underwent a VA examination of his left knee in August 2010.  

In light of the foregoing, the Board finds that the actions undertaken by the RO/AMC substantially complied with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for residuals of a nose injury is denied.  

Service connection for a low back condition, including spinal stenosis and degenerative disc disease, is denied.  

Service connection for a left knee condition is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


